Judgment unanimously reversed on the law, without costs of this appeal to either party, and complaint dismissed, without costs. Memorandum: *1072There were no facts presented upon which the jury could have found defendant liable. (See Miller v. Gimbel Bros., 262 N. Y. 107; Pignatelli v. Gimbel Bros., 285 App. Div. 625, affd. 309 N. Y. 901.) (Appeal from judgment of Niagara Trial Term in favor of plaintiff in a negligence action.) Present — Williams, P. J., Bastow, Goldman, Del Vecehio and Marsh, JJ.